
	
		III
		112th CONGRESS
		2d Session
		S. RES. 492
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2012
			Mr. Blumenthal (for
			 himself, Mr. Kirk,
			 Mr. Durbin, and Mr. Nelson of Florida) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 15, 2012, as World
		  Elder Abuse Awareness Day.
	
	
		Whereas at least 2,000,000 older adults are maltreated
			 each year in the United States;
		Whereas the vast majority of the abuse, neglect, and
			 exploitation of older adults in the United States goes unidentified and
			 unreported;
		Whereas only 1 in 44 cases of financial abuse of older
			 adults is reported;
		Whereas at least $2,900,000,000 is taken from older adults
			 each year due to financial abuse and exploitation;
		Whereas elder abuse, neglect, and exploitation have no
			 boundaries and cross all racial, social, class, gender, and geographic
			 lines;
		Whereas older adults who are abused are 3 times more
			 likely to die earlier than older adults of the same age who are not
			 abused;
		Whereas the percentage of individuals in the United States
			 who are 60 years of age or older will nearly double by 2020;
		Whereas, although all 50 States have laws against elder
			 abuse, incidents of elder abuse have increased by 150 percent over the last 10
			 years;
		Whereas public awareness has the potential to increase the
			 identification and reporting of elder abuse by the public, professionals, and
			 victims, and can act as a catalyst to promote issue-based education and
			 long-term prevention; and
		Whereas private individuals and public agencies must work
			 to combat crime and violence against older adults and vulnerable adults,
			 particularly in light of continued reductions in funding for vital services:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 15, 2012 as World Elder Abuse Awareness Day;
			(2)recognizes
			 judges, lawyers, adult protective services professionals, law enforcement
			 officers, social workers, health care providers, victims’ advocates, and other
			 professionals and agencies for their efforts to advance awareness of elder
			 abuse; and
			(3)encourages
			 members of the public and professionals who work with older adults to act as
			 catalysts to promote awareness and long-term prevention of elder abuse by
			 reaching out to local adult protective services agencies and by learning to
			 recognize, report, and respond to elder abuse.
			
